                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE MIDDLE DISTRICT OF TENNESSEE

IN RE:                                                     )
                                                           )
JAMES WHITFIELD LIVINGSTON,                                )       Bk. No. 20-03559-MH3-13
                                                           )       Chapter 13
                       Debtor(s).                          )       Judge Marian F. Harrison

                            ORDER CONVERTING CASE TO CHAPTER 7

                 This matter came to be heard on March 15, 2021, upon the Trustee’s Motion to Dismiss
or Convert to Chapter 7, in the event the debtor was unable to confirm a Chapter 13 plan. At the call of
the docket, debtor’s counsel, the debtor, counsel for the Chapter 13 Trustee, and objecting creditor,
Cassie Burton, were present. The debtor failed to confirm a Chapter 13 Plan. Based upon the findings
of fact and conclusions of law as stated by the Honorable Marian F. Harrison on the record, the Court
finds it is in the best interests of creditors and the bankruptcy estate to convert the case to Chapter 7 and,
it is therefore

               ORDERED, the above-styled case is converted to Chapter 7; it is further

                 ORDERED, the Trustee is authorized to disburse from any funds on hand any unpaid
filing fee, or unpaid Trustee commission, if any, prior to returning any funds to the debtor.

                                                      THIS ORDER WAS SIGNED AND ENTERED
                                                      ELECTRONICALLY AS INDICATED AT THE
                                                      TOP OF THE FIRST PAGE.

APPROVED BY:

/s/ Tracy L. Schweitzer
______________________________
Tracy L. Schweitzer
Counsel to Henry E. Hildebrand, III
Chapter 13 Trustee
P. O. Box 340019
Nashville, TN 37203-0019
615-244-1101; Fax 615-242-3241
pleadings@ch13nsh.com




   Case 3:20-bk-03559        Doc 80     Filed 03/19/21 Entered 03/19/21 09:21:50              Desc Main
                                        Document     Page 1 of 2
/s/ Matthew R. Murphy (signed by permission)
______________________________
Matthew R. Murphy
Smythe Huff & Murphy PC
1222 16th Avenue South, Suite 301
Nashville, TN 37212
615-255-4849; Fax 615-255-4855
mmurphy@smythehuff.com


                                      CERTIFICATE OF SERVICE

               I, the undersigned, hereby certifies that on or before the 19th day of March, 2021, a true
and correct copy of the foregoing has been served in the following manner:

Email by Electronic Case Noticing to:

U. S. Trustee
Lefkovitz & Lefkovitz, Counsel for Debtor
Matthew R. Murphy, Counsel for Cassie Burton and Milessa Thomas

By U. S. Postal Service, postage prepaid to:

James W. Livingston, P. O. Box 91047, Nashville, TN 37209

                                                          /s/ Tracy L. Schweitzer
                                                          ______________________________
                                                          Tracy L. Schweitzer
                                                          Counsel to Chapter 13 Trustee




                                                     2


   Case 3:20-bk-03559        Doc 80    Filed 03/19/21 Entered 03/19/21 09:21:50             Desc Main
                                       Document     Page 2 of 2
